DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 15 November 2020 are approved by the examiner. The drawings include colored entries; applicant is reminded that colored drawings require a petition.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 and 26 and the specific species in the reply filed on 09/26/2022 is acknowledged.  The traversal is on the ground(s) that there is a lack of undue burden since the inventions are related.  This is not found persuasive because (a) Groups I-II are directed to specific inventions (i.e. different process and composition) that require differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner and (b) the selection of the various species that are directed to differing parameters requires different search strategies, databases and/or multitudes of permutations in the ensuing compositions thus leading to an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 9-10 and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially homogeneously” in claim 26 is a relative term which renders the claim indefinite. The term “substantially homogenously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to metes and bounds of the claimed limitation (what is the threshold for components to be substantially homogeneously distributed?).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspin (US-20100276645-A1).
	Claims 1, 6: Aspin discloses an electrically conductive polymer composition comprising a low aspect ratio metal filler of less than 2:1, a high aspect ratio carbon-based filler in the range of 10:1 to 10K:1 and a polymer matrix (abs, Figs 1 and 6 with accompanying text, ¶ 2, 39-73, 83 and examples).
	Claims 7 and 13: Aspin discloses a size range of 2-250 microns and the epoxy matrix (¶ 39-62, 86, 115).
	Claims 15 and 16: Regarding the claimed property percolation threshold of the carbon nanotubes, if a prior art reference teaches the substantially identical structure, it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Here, Aspin discloses the same carbon nanotubes within the same polymeric matrix – thus the same percolation threshold properties are expected. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material and that the claimed properties would inevitably not be present.
Claim(s) 1, 2, 4, 6-8, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ba (KR1020150117531A, a machine translation is provided and referenced from hereon).
	Claims 1, 2, 4, 6 and 7: Bae discloses an electrically conductive paste comprising a conductive metal, a carbon nanotube and a binder resin (abs). In particular, Bae discloses the metal silver powder having a low aspect ratio of about 1:1 (estimated from Fig 1) and large particle size of 2-3.5 microns, the carbon nanotube having a high aspect ratio 100 to 1000 and an epoxy polymer matrix (pp 5-6, 8-10, Fig 1 with accompanying text and examples).
	Claims 8, 11-13, 15 and 16: Bae discloses carbon nanotubes having a diameter of 20-40 nm, a length of 5-20 microns and an aspect ratio of 1000, and the epoxy matrix (pp 5, 6 and 8-10). Regarding the claimed property percolation threshold of the carbon nanotubes, if a prior art reference teaches the substantially identical structure, it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Here, Bae discloses the same carbon nanotubes within the same polymeric matrix – thus the same percolation threshold properties are expected. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material thus leading to the claimed properties being inevitably be absent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 8, 11, 14, 16, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Aspin.
The Aspin reference discloses the claimed invention but does not explicitly disclose the claimed structural range, loading range and specific components. Aspin discloses the elected silver coated particles, low aspect ratio metal filler of less than 2:1, a high aspect ratio carbon-based filler in the range of 10:1 to 10K:1, the particle size of 2-250 microns, the fillers having any 3-D shapes such as tubes, fibers, rods, beads and/or particles, graphene or carbon nanotubes/nanofibers as examples of carbon fillers, various polymers such as polydimethylsiloxane and/or epoxy, and a loading range of 0.2-30 wt% for the fillers (Figs 1 and 6 with accompanying text, ¶ 2, 9-22, 39-73, 83, 115, 121-125 and examples). Given that the Aspin reference discloses the claimed ranges that overlap with the presently claimed range and each of the claimed fillers with their respective shapes and sizes, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught components, sizes and percentages, including those presently claimed, to obtain a suitable composition since the Aspin reference teaches each one. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
Here, the Aspin reference discloses each of the claimed components along with their respective structural and loading variables with the clear motivation to enhance the conductivity, dispersion and mechanical properties (¶2-10, 28, 29 and examples) and there is no evidence nor teaching that the selection and optimization of the claimed components would be repugnant to a skilled artisan.
Claim(s) 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bae.
The Bae reference discloses the claimed invention but does not explicitly disclose the claimed structural range, loading range and specific components. 
Bae discloses a loading range of less than 40 wt% for the metal silver particles, low aspect ratio metal filler, a high aspect ratio carbon-based filler, the metal particle size of about 3.5 microns, and 0.4-4 wt% for carbon nanotubes (pp 5-6 and examples). Given that the Bae reference discloses the claimed ranges that overlap with the presently claimed range and each of the claimed fillers with their respective shapes and sizes, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught components, sizes and percentages, including those presently claimed, to obtain a suitable composition since the Bae reference teaches each one. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
Here, the Bae reference discloses each of the claimed components along with their respective structural and loading variables with the clear motivation to enhance the conductivity, dispersion and mechanical properties (abs, pp 3-4 and examples) and there is no evidence nor teaching that the selection and optimization of the claimed components would be repugnant to a skilled artisan.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 1 above, and further in view of Alvarez (US-20120312102-A1) or Chandrasekhar (US-20120153239-A1).
The Bae reference discloses the claimed invention but does not explicitly disclose the polydimethylsiloxane polymer.  It is noted that the Bae reference discloses carbon nanotubes in various epoxy polymers and the claim(s) call(s) for a polydimethylsiloxane polymer.  In an analogous art, the Alvarez or Chandrasekhar reference discloses conductive compositions with metal and carbon fillers within a polydimethylsiloxane polymer and the substitution of art-recognized equivalents of epoxy and polydimethylsiloxane polymers (Alvarez: abs, ¶88-105 & Chandrasekhar: abs, ¶8, 50-53).  Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the polydimethylsiloxane polymer Alvarez or Chandrasekhar in the composition of Bae since they are recognized as equivalent polymer matrix components within the art. See MPEP 2144.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Loos discloses electrically conductive composite with a high aspect ratio CNTs filler in a polymer matrix
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764